Buskirk, J.
The appellant filed a complaint in the court below against the appellee, to obtain a reconveyance of certain real estate, and an accounting for the rents and profits thereof. The complaint alleges, that the plaintiff is the widow of Alexander "White, deceased; that her late *541husband was, at the time of his death, the treasurer of Jay county; that the appellee and others were the sureties of the said White, on his official bond as such treasurer; that subsequent to his death, it was represented to her that her said husband was a defaulter in his said office, and that his sureties would have to pay such deficiency; that, for the purpose of saving the said sureties from loss, she, on the 9th day of December, 1857, conveyed to the appellee the tract of land described in the complaint, on the following express condition, namely: “This conveyance to the said Jacob M. Haynes is in trust that said land be sold and the proceeds applied towards a payment of the deficiency in the treasury of Jay county, Indiana, which is chargeable against Alexander White, late treasurer of said county, and his bail, and for no other purpose; said Haynes to be governed as to sale and price by the majority of the bondsmen of said Alexander White;” that, in truth, there was no deficiency in the account of the said White with the said county; that the said appellee, and none of the other sureties, had ever paid a cent to the said county, or to any person, by reason of their being such sureties; that if there ever was a deficiency and a consequent liability on the part of the sureties, the right of action in favor of the said county and against the said sureties had long since been barred by the statute of limitations; that the said appellee had been, from the date of the said deed of trust, in the possession of the said tract of land, using the same for his own purposes and advantage, enjoying the rents and profits thereof, and keeping her out of the possession of the same without right; that the appellee had in no manner sold or conveyed the said land, or any part thereof, for the purpose of executing the said trust; that there never had been, and was not then, any necessity for the sale of the same for the purposes declared in the said deed; that the annual rents and profits of the said real estate had been one hundred dollars; that the said real estate was her own separate property; and that she had demanded a reconveyance, the *542possession, and an accounting for the rents and profits, which, had been refused by the appellee.
The prayer of the complaint Was for a reconveyance of the land, possession of the same, and an accounting for the rents and profits. The plaintiff also prayed for an injunction restraining the defendant from conveying the said premises until the final determination of the cause. Copies of the bond of the said White as treasurer and the said deed of conveyance were filed with and made a part of the complaint. The complaint was sworn to.
The appellee demurred to the complaint, and assigned for causes of demurrer that the complaint did not contain facts sufficient to constitute a cause of action, and that there was a defect of parties defendant, in this, that the commissioners of Jay county should have been made defendants. The demurrer was sustained, and excepted to. The plaintiff refusing to amend, judgment was rendered for the defendant, which was excepted to. The sustaining of the demurrer to the complaint is assigned for error, and this is the only question that is submitted for our decision. We think that the facts stated in the complaint constituted a good cause of action, and if true entitled the appellant to the relief prayed for. But it is insisted that there was a defect of parties; that the commissioners of Jay county should have been made defendants. We do not think they were either necessary or proper parties to the complaint. The demurrer admitted the truth of the matters alleged in the complaint. If the facts as alleged were true, the commissioners of Jay county had no interest in the controversy. It was averred that the said White as such treasurer was not a defaulter, and was not in any manner indebted to the county; and that if there ever was a right of action on his bond, it had been for several years barred by the statute of limitations. The appellee might in his answer or cross complaint have shown such a state of facts as would have made the commissioners necessary parties; and in that case he could have made them parties, and had *543the cause delayed until they had been served with process. The court erred in sustaining the demurrer.
L. Barbour and C. P. Jacobs, for appellant.
W. March, for appellee.
The judgment is reversed, with costs; and the cause is remanded, with instructions to the court below to overrule the demurrer to the complaint, and for further proceedings in accordance with this opinion.